         Case 4:18-cr-00466-BSM Document 206 Filed 11/05/18 Page 1 of 3

                                                                                       FILED
                                                                                     U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT ARKANSAS
                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS                           NOV 05 2018

UNITED STATES OF AMERICA                              )
                                                                                                      EPCLERK
                                                      )
v.                                                    )       4:18-cr-00466 BSM
                                                      )
RYAN RIELLY                                           )       EXPARTE
                                                      )       UNDERSEAL


             MOTION FOR REVOCATION AND REQUEST FOR WARRANT

       The United States of America, by and through its attorney, Cody Hiland, United States

Attorney for the Eastern District of Arkansas and Chris Givens, Assistant United States Attorney

for said district, moves to revoke defendant Ryan Rielly's pretrial release and, in support of its

motion, states:

        1.        Defendant was indicted on September 5, 2018, and released on bond with

conditions on September 17, 2019. Trial is set for May 20, 2019.

       2.         Among the conditions of bond was the requirement that the defendant not commit

any violations of state, local or federal law, must not use or possess any controlled substances,

submit to supervision and report for supervision to the U.S. Probation Office, must submit to drug

testing as requested by his supervising officer, participate in drug treatment as required by his

supervising officer, and maintain regular contact and report to his supervising probation officer.

       3.         The defendant was initially released on bond conditions that included residential

treatment at RCA, to be followed by chemical-free living. On September 20, 2018, the defendant's

supervising officer was contacted by RCA staff members, who advised that Rielly was discharged

due to disrespecting staff, failure to comply with treatment, and being found with a package of

cigarettes in his room.

                                                  1
         Case 4:18-cr-00466-BSM Document 206 Filed 11/05/18 Page 2 of 3



       4.      At the time, the United States did not seek revocation because the defendant self-

initiated entry into short-term treatment at The BridgeWay in North Little Rock. On September

25, 2018, the defendant called his officer to advise he was released from The BridgeWay and was

making arrangements to enter another treatment facility at Crowley's Ridge.

        5.     On September 28, 2018, the defendant submitted a urine specimen and an

admission form was signed stating he used methamphetamine on September 21, 2018, after he was

discharged from RCA, and again on September 23, 2018, while he was at The BridgeWay.

       6.      On October 2, 2018, the defendant submitted a urine specimen and an admission

form was signed stating he used methamphetamine on October 1, 2018.

       7.      On October 31, 2018, the defendant reported to probation as directed. He completed

residential treatment at Crowley's Ridge on this date. The defendant was directed to report to

chemical free living at Joshua's House in Benton. On November 1, 2018, the defendant's

supervising officer was contacted by the Joshua's House staff, who advised that the defendant

packed all belongings and left during the night. The defendant's supervising officer made contact

with staff member Larry Hill, who stated the defendant failed an initial drug screen for

methamphetamine. The defendant told Hill that he was prescribed Adderall, which, even if true,

has not been reported to probation. When Hill checked on the defendant in the morning, Rielly

was gone.

        8.     The defendant contacted his supervising officer on November 1, 2018. He was

instructed to report to the probation office at 4:30 p.m. that day for a drug screen. He did not report

as instructed, and his current whereabouts are unknown.




                                                  2
           Case 4:18-cr-00466-BSM Document 206 Filed 11/05/18 Page 3 of 3



       THEREFORE, based on the defendant's continued violations of pretrial release as

described above, the United States moves that a warrant for the defendant be issued and the

defendant be brought before this court to show cause why his conditions of release should not be

revoked.



                                                   CODY HILAND
                                                   United States Attorney




                                                   By CHRIS GIVENS
                                                   Bar No. 2009194
                                                   Assistant U.S. Attorney
                                                   P. 0. Box 1229
                                                   Little Rock, AR 72203
                                                   501-340-2619
                                                   Chris.Givens@usdoj.gov




                                               3
